308 S.W.3d 307 (2010)
Raquel WOODS, Claimant/Appellant,
v.
EXPRESS SCRIPTS, INC., Employer, and
Division of Employment Security, Respondent.
No. ED 93458.
Missouri Court of Appeals, Eastern District, Division One.
April 20, 2010.
Maria V. Perron, Martin L. Perron, The Perron Law Firm, P.C., St. Louis, MO, for appellant.
Express Scripts, Inc., c/o Thomas & Thorngren Inc., Nashville, TN, for employer.
Jeannie Desir Mitchell, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Claimant, Raquel Woods, appeals from an order of the Labor and Industrial Relations Commission affirming the decision of the Appeals Tribunal dismissing her appeal from the deputy's determination as untimely. The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b). The Supplemental Legal File is stricken.